United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                                                                                           December 1, 2003
                                                       In the
                                                                                         Charles R. Fulbruge III
                            United States Court of Appeals                                       Clerk
                                           for the Fifth Circuit
                                                 _______________

                                                   m 03-40051
                                                 _______________


                                       UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                                      VERSUS

                                     NEFTALI CARAPIA-HERNANDEZ,

                                                                   Defendant-Appellant.

                                         _________________________

                                Appeal from the United States District Court
                                    for the Southern District of Texas
                                          m L-02-CR-316-ALL
                                     _________________________



Before SMITH, BARKSDALE, and CLEMENT,                       a felony. We have reviewed the briefs,
  Circuit Judges.                                           pertinent portions of the record, and the ap-
                                                            plicable authorities and have heard the argu-
PER CURIAM:*                                                ments of counsel. Carapia-Hernandez’s waiv-
                                                            er of counsel was knowing and voluntary.
    Neftali Carapia-Hernandez claims his prior
uncounseled misdemeanor conviction of illegal                  Accordingly, we have no need to address
entry cannot be used to enhance his current                 the other issues presented on appeal. The
illegal entry conviction from a misdemeanor to              judgment of conviction and sentence is
                                                            AFFIRMED.
   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.